Citation Nr: 1522519	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-18 303	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel

INTRODUCTION

The Veteran had active service from July 1950 to July 1952; he died on June [redacted], 2010.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs Regional Office (RO) in Honolulu, Hawaii.

In November 2013, the appellant notified the VA that she had moved from Hawaii to Chicago, Illinois.  As such, jurisdiction of her claims was transferred to the RO in Chicago.

On her VA Form 9, the appellant indicated that she wanted a hearing before a Veterans Law Judge at the RO.  According to VA's claims tracking system (VACOLS), she was scheduled for such a hearing in September 2014, but did not appear, and has not offered any good cause for her absence.  As such, her request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2014).

(The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  At the time of the Veteran's death, service connection was in effect for frostbite of the left foot and right foot, each rated as 20 percent disabling, and frostbite of the left hand and right hand, each rated as 10 percent disabling.  His combined disability rating was 50 percent. 

2.  At the time of death in June 2010, the Veteran had not been rated totally disabled for at least 10 years immediately preceding death.

3.  The Veteran was not a former prisoner of war.

4.  The appellant has not claimed clear and unmistakable error in any decision made during the Veteran's lifetime.


CONCLUSION OF LAW

The criteria for an award of DIC benefits under the provisions of 38 U.S.C. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, specifically in the context of a Dependency and Indemnity Compensation (DIC) claim, the United States Court of Appeals for Veterans Claims (Court) held that section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  The Court also held that a DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Id.

In a pre-adjudication letter dated in October 2010, the RO notified the appellant of the evidence VA would assist her in obtaining and the evidence it was expected that she would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  This letter also met the notice requirements set out in Hupp.  Neither the appellant nor her representative has alleged that notice has been less than adequate.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).  

VA also has a duty to assist the appellant in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and pertinent post-service treatment records and providing an opinion when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.

Service treatment records are associated with the claims file, as are VA examination and treatment records.  In addition, copious private medical records have been obtained and associated with the record.  The appellant has not indicated that there is any outstanding evidence, and has not requested that VA assist her in obtaining any further evidence.

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F. 3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Entitlement to DIC under 38 U.S.C.A. § 1318

The appellant, the surviving spouse of the Veteran, seeks entitlement to DIC under the provisions of 38 U.S.C.A. § 1318.  At the time of the Veteran's death, he was service-connected for frostbite of the left foot and right foot, each rated as 20 percent disabling, and frostbite of the left hand and right hand, each rated as 10 percent disabling.  His combined disability rating was 50 percent. 

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased Veteran's spouse in the same manner as if the Veteran's death was service connected, even though the Veteran died of nonservice-connected causes.  This benefit may be paid if the Veteran's death was not the result of his own willful misconduct and at the time of death, the Veteran was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabled continuously since the Veteran's release from active duty and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the Veteran was a former POW who died after September 30, 1999.  38 U.S.C.A. § 1318.  The total rating may be either schedular or based upon unemployability.  Id.

Under 38 C.F.R. § 3.22, the implementing regulation for 38 U.S.C.A. § 1318, even though a Veteran died of non-service-connected causes, VA will pay death benefits to the surviving spouse or children in the same manner as if the Veteran's death were service connected, if (1) the Veteran's death was not the result of his own willful misconduct, and (2) at the time of death, the Veteran was receiving, or was entitled to receive, compensation for service-connected disability that was (i) rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; (ii) rated by VA as totally disabling continuously since the Veteran's release from active duty and for at least 5 years immediately preceding death; or (iii) rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death, if the Veteran was a former prisoner of war.  38 C.F.R. § 3.22(a).  

"Entitled to receive" means that the Veteran filed a claim for disability compensation during his lifetime and one of the following circumstances is satisfied (1) the Veteran would have received total disability compensation at the time of death for a service-connected disability rated totally disabling for the period specified in paragraph (a)(2) of this section but for clear and unmistakable error committed by VA in a decision on a claim filed during the Veteran's lifetime; or (2) additional evidence submitted to VA before or after the Veteran's death, consisting solely of service department records that existed at the time of a prior VA decision but were not previously considered by VA, provides a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability rating retroactively in accordance with §§ 3.156(c) and 3.400(q)(2) of this part for the relevant period specified in paragraph (a)(2) of this section; or (3) at the time of death, the Veteran had a service-connected disability that was continuously rated totally disabling by VA for the period specified in paragraph (a)(2), but was not receiving compensation because:  (i) VA was paying the compensation to the Veteran's dependents; (ii) VA was withholding the compensation under authority of 38 U.S.C. 5314 to offset an indebtedness of the Veteran; (iii) the Veteran had not waived retired or retirement pay in order to receive compensation; (iv) VA was withholding payments under the provisions of 10 U.S.C. 1174(h)(2); (v) VA was withholding payments because the Veteran's whereabouts were unknown, but the Veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or (vi) VA was withholding payments under 38 U.S.C. 5308 but determines that benefits were payable under 38 U.S.C. 5309.  38 C.F.R. § 3.322 (b).

In essence, the only possible ways of prevailing on a claim for benefits under 38 U.S.C.A. §1318 are:  (1) to meet the above-described statutory duration requirements for a total disability rating at the time of death; (2) to show that such requirements would have been met, but for clear and unmistakable error (CUE) in a previous decision; or, (3) to show that service department records were in existence at the time of a prior VA decision but were not considered by VA, and that such records provide a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability rating retroactively.  Under the current version of 38 C.F.R. § 3.22, DIC benefits may not be awarded based on 'hypothetical entitlement' for ten years preceding the Veteran's death, no matter when the claim was filed.  See Tarver v. Shinseki, 557 F.3d 1371, 1374-77 (Fed. Cir. 2009); Rodriguez v. Peake, 511 F.3d 1147, 1156 (Fed. Cir. 2008).

In this case, the Veteran was not rated by VA as totally disabled for a continuous period of at least 10 years immediately preceding death; was not rated totally disabled continuously since his release from active duty and for a period of not less than five years immediately preceding death; and has not shown to be a former prisoner of war.  See 38 C.F.R. § 3.22(a).  The statutory criteria under 38 U.S.C.A. § 1318 have not been met.

Neither the Veteran during his lifetime, nor the appellant, has specifically pled CUE in any previous rating actions.  See Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002) (noting that any claim of CUE must be pled with specificity); Fugo v. Brown, 6 Vet. App. 40 (1993) (holding that a valid claim of CUE requires specific allegations of CUE).

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is based upon specific and unambiguous requirements that have not been met in this case.  The Veteran was service connected for disability rated as 50 percent and no higher during his lifetime.  This does not qualify the appellant for DIC benefits under § 1318.  As the preponderance of the evidence is against the appellant's claim of entitlement to DIC under 38 U.S.C.A. § 1318, the benefit-of-the-doubt doctrine is not helpful.  See 38 U.S.C.A. § 5107.


ORDER

Entitlement to DIC under 38 U.S.C. 1318 is denied.


REMAND

The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  VA has a duty to obtain records of treatment reported by a private physician.  Massey v. Brown, 7 Vet. App. 204 (1994).  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In a November 2010 statement, the appellant reported that the Veteran had been treated at the Spark Matsunaga VA medical center by J.W., M.D.  There are records in the Veteran's online claims file referring to treatment by this physician as his primary care physician; however, there are no records showing treatment by this physician.  In addition, medical records are part of the VBMS claims file reflecting in-patient VA hospice treatment for the Veteran until June [redacted], 2010.  The Veteran's death certificate reflects that he died on June [redacted], 2010.  It is unclear where his death took place.  If it was in a VA or private facility, these records should be obtained and added to the record of evidence.  
The appellant has contended that the Veteran's death was due to his service-connected frostbite in his feet, which led to above-the-knee amputations, aggravating his heart condition and ultimately leading to his death.  

The Veteran's death certificate, reflecting that he died on June [redacted], 2010, lists the cause of death as cardiac arrest, coronary artery disease, congestive heart failure, peripheral vascular disease, chronic obstructive pulmonary disease, and type II diabetes mellitus.  

Service connection for the cause of a Veteran's death may be granted if a disability incurred in or aggravated by service was either the principal or contributory cause of death.  See 38 C.F.R. § 3.312(a) (2014).  For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause of death, or be etiologically related.  See 38 C.F.R. § 3.312(b) (2014).  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially to death. It is not sufficient to show that it casually shared in producing death; rather it must be shown that there was a causal connection.  See 38 C.F.R. §3.312(c) (2014).  In order to be a contributory cause of death, it must be shown that there were 'debilitating effects' due to a service-connected disability that made the Veteran 'materially less capable' of resisting the effects of the fatal disease or that a service-connected disability had 'material influence in accelerating death,' thereby contributing substantially or materially to the cause of death.  See 38 C.F.R. § 3.312(c) (1) (2014); Lathan v. Brown, 7 Vet. App. 359 (1995).

VA's duty to assist a DIC claimant includes obtaining a medical opinion whenever such an opinion is necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) (West 2002); see Delarosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) (section 5103A(a), and not (d), applies to DIC claims, and requires that VA need only obtain a medical opinion when such opinion is 'necessary to substantiate the claimant's claim for a benefit.').  Particularly, 38 U.S.C.A. § 5103A(a) only excuses VA from making reasonable efforts to provide a medical opinion, if requested, when no reasonable possibility exists that such assistance would aid in substantiating the claim.  Wood v. Peake, 520 F.3d at 1348 (citing 38 U.S.C.A. § 5103A(a)(2)).

The RO obtained a VA opinion in November 2010; however, this opinion was provided prior to the addition to the Veteran's VBMS claims file of several sets of private medical records showing the Veteran's past medical treatment.  The examiner noted that causes of peripheral vascular disease include frostbite, but that the Veteran also had additional causes including his coronary artery disease and diabetes.  The examiner opined that the frostbite feet may have played a role in the development of the Veteran's peripheral vascular disease, but that this role was a minor role and that his peripheral vascular disease was more a consequence of having coronary artery disease, congestive heart failure and diabetes mellitus.  In addition, the examiner noted that Veteran underwent above-the-knee amputations due to peripheral vascular disease and gangrene to both lower extremities in 2009 and 2010.  However, he indicated that the Veteran already had significant coronary artery disease and congestive heart failure.  He opined that his coronary artery disease with congestive heart failure was not worsened by his bilateral amputations, and was not caused by or the result of his bilateral amputations.  However, the examiner did not provide explanations for these opinions.  Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007); Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008). 

As such, on remand another opinion should be obtained that addresses all of the medical evidence of record and provides a thorough rationale for all opinions.

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain all medical records pertaining to treatment of the Veteran by VA physician J.W., M.D., his primary care physician at the Spark Matsunaga VA medical center, and medical records reflecting his last days of care from June [redacted] to June [redacted], 2010 and terminal report, if he died in a medical facility, in accordance with 38 C.F.R. § 3.159. If additional information is needed to complete this request, the appellant should be so advised of the specific information needed as well as any necessary medical releases.

2.  Obtain an opinion from an appropriate specialist as to the cause of the Veteran's death.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the specialist.

The reviewer should opine as to whether: 
	
(a)  It is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected frostbite of the feet led to his bilateral above-the-knee amputations or was the immediate or underlying cause of the Veteran's death or was otherwise etiologically related to the cause of the Veteran's death;

(b)  It is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral above-the-knee amputations contributed substantially and materially to the cause of the Veteran's death (to include aggravating the disorders leading to his death);

(c)  It is at least as likely as not (50 percent or greater probability) that any service-connected frostbite of the feet was so debilitating that it accelerated the Veteran's death.

The specialist must provide reasons for each opinion. 

If the specialist determines that he/she cannot provide an opinion without resorting to speculation, he/she should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

3.  If the benefit sought remains denied, the agency of original jurisdiction should issue a supplemental statement of the case.  After the appellant is given opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


